DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 12/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10172623, 9332988, 8685048, 7879052, 10172624, 9271731, and 8709027 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Examiner notes the amendments to claim 46 are effective to overcome the claim objections and indefiniteness rejections outlined in the office action mailed 11/25/2020.
Examiner notes the cancellation of claim 53 renders moot the drawing and specification objections thereof outlined in the office action mailed 11/25/2020.
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
Regarding the drawing and specification antecedent basis objections, Examiner finds applicant’s remarks not persuasive.  Examiner acknowledges applicant’s position that the J-hook link in figure 1 and its associated disclosure supports the claimed link limitations of independent claims 46 and 59.  Examiner, however, notes claims 46 (at lines 11-17) and 59 (at lines 7-12) each require the link to have first and second opening members that engage radially inner surfaces of the first and second clip legs and push radially outward on those clip legs.  It is the Examiner’s position that the J-hook link referenced by applicant in no way supports the structural link claim limitations of claims 46 and 59.  There is simply no reasonable way to contend the disclosed J-hook has first and second opening members that engage radially inner surfaces of the first and second clip legs and push radially outward on those clip legs.  Therefore, the drawing and specification objections are maintained.
Regarding the rejection of claim 58 in view of Rosenman et al., Examiner finds applicant’s remarks not persuasive.  
First, applicant argues the staple of Rosenman et al. can not be considered a clip.  Applicant, however, provides no evidence or reasoning for such an assertion beyond the fact that they have a different name.  Examiner contends the structure of Rosenman et al. can function as a clip, even if it is called by a different name in the disclosure.  Therefore, this argument is not persuasive.  
Next, applicant argues Rosenman et al. uses reference number 243 to point to distinct structures.  Examiner finds no support for this position.  Examiner believes applicant is referring to figure 11 where the number 243 appears in two places.  However, the structures that that number points to are part of the same, singular structure as evidenced by the phantom lines drawn in the figure connecting those structures (see annotated portion of figure 11 below).  Therefore, since it is the Examiner’s position that applicant’s argument has no basis in fact, the argument is considered not persuasive.

    PNG
    media_image1.png
    422
    489
    media_image1.png
    Greyscale

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of a capsule, control wire, and link including first and second opening members (as required by independent claims 46 and 59) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Correction of the following is required:  
The combination of a capsule, control wire, and link including first and second opening members as outlined in each of independent claims 46 and 59 does not appear to be disclosed anywhere in the specification.  
Examiner respectfully requests applicant point out the embodiment which shows these features, or amend the claims to read on an already-disclosed embodiment.
Claim Objections
Claims 46-57 are objected to because of the following informalities:  
In claim 46, line 3: “legs” should be added after “second clip”.
In claim 46, line 13: “on” should be “one” as was the case in the originally-examined set of claims.
Claims 47-52 and 54-57 are also objected to because they depend from claim 46.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 58 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rosenman et al. (5,423,857).  
Regarding claim 58, Rosenman et al. disclose a medical device (see figures 1, 12, 10, and 11 and column 4, lines 19-66), comprising: a clip (10; see figures 1 and 2) having first and second clip legs (60); a control wire (the combination of 240 and 243; see figures 10 and 11) coupled to the clip, the control wire being movable relative to a sheath (210) to open and close the clip legs, a distal end (at 243) of the control wire received between arms (62; see figure 2) of the clip (see figure 11); the sheath enclosing a distal portion of the control wire (see figure 11), wherein the control wire is configured to release from the clip as the arms spread laterally way from the control wire (see column 4, lines 61-62); and an actuator (220) coupled to the control wire to move the control wire relative to the sheath and to release the control wire from the clip.

Allowable Subject Matter
Claims 46-57 and 59 would allowed if applicant remedies the drawing and specification objections outlined above without making substantive amendments to independent claims 46 and 59.  However, if applicant makes substantive amendments to those claims, allowability of those claims may be withdrawn and a rejection may be warranted based on those amendments.  As outlined above, Examiner notes that applicant has not been able to make a persuasive showing, thus far, that the drawing and specification objections are improper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142.  The examiner can normally be reached on Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ryan J. Severson/Primary Examiner, Art Unit 3771